internal_revenue_service department of ned washington dc contact person telephone number in reference to da p e ep t i nov - t349 attn legend plan a union dear mr a e s ai ad their beneficiaries of three ui union lo intent a of the code and is funded through a_trust exempt from federal_income_tax under sec_501 a plan a had as of date the collective bargaining agreements of the three unic amount that must be ntributed to plan a for each hour worked dollar_figure annual employer contributions io plan exceed total i participants and assets exceeding dollar_figure active participarits s set the ih -2- a benefits that were to be paid to participants who retired some at a relatively young age ie late 40s or early 50s to supplement the benefit the union locals and employers established of those allowable under plan a plan b to be effective on the receipt of a favorable ruling from the internal_revenue_service provides that a retiree or beneficiary of a retiree is to receive payments equal to the amount by which his or her monthly benefits from plan a have been reduced by the sec_415 limits not reduced by the amount of taxes imposed by the federal_insurance_contributions_act fica on contributions to plan b the employers will make monthly contributions which will be deposited in a holding account at a bank and contributed to plans a and b by a third-party administrator the administrator will determine each month how much is required the following month to pay affected participants an amount equal to the amount by which their benefits under plan a are reduced to comply with sec_415 add the amount necessary to pay fica_taxes and contribute the resulting total from the holding account to plan b the remaining pension contributions of the employers will then be contributed to plan a ammount of benefits expected to be paid_by plan b in a given month will be deposited into plan b at the beginning of the month during which benefits are expected to be paid all amounts received by plan b will be paid to retirees each month and certainly by the end of each year no principal amounts or interest_income will be allowed to accumulate in plan b’s trust plan b is not expected to hold significant assets because the exact to implement the above transaction an amendment to the collective bargaining agreements was approved which provides that before the contributions are made to plan a from the received contributions the third-party administrator will cause the amounts in excess of the benefits permitted under plan a pursuant to sec_415 of the code to be paid to plan b for distribution with the remainder of the funds then being contributed to plan a none of the funds actually contributed to plan a can be distributed to participants to cover benefits provided under plan b nor can they be shifted or transferred to plan b once they are received by plan a plan a’s actuary represents that the contributions to plan b should not cause plan a to fail to satisfy the minimum_funding requirements under sec_412 you request a ruling that the use of plan b and the methad of funding plan b will not adversely affect plan a’s qualified status under sec_401 of the code sec_3 of the employee_retirement_income_security_act_of_1974 erisa p l no sf the limitations imposed by sec_415 of the nded there is no corresponding code sec_2 sec_401 of the code provides that in order for a_trust to be qualified it must be impossible for any part of the trust corpus or income to be used for or diverted to purposes other than for the exclusive benefit of the employees and their beneficiaries sec_1 -i b of the federal_income_tax regulations the regulations provides that a plan is a single_plan only if all of the plan assets are available to pay benefits to participants on an ongoing basis in this case all assets contributed to plan a are in fact only used to fund benefits for plan participants under plan a no assets will be transferred from plan a’s trust to plan b’s although part of the employers’ contributions will be directed to plan b by the third-party administrator this will be done prior to actual contribution to plan a under the terms of the amendment to the collective bargaining agreement under the amendment plan a has no right to the contributions that are used to fund the benefits under plan b regarding minimum_funding requirements the level of contributions is set by the collective bargaining agreement and not by actuarial calculations the minimum_funding requirements under sec_412 of the code must be satisfied independently of the contributions required under the collective bargaining agreement plan a’s actuary will adjust and monitor actuarial computations to ensure that plan a continues to comply with sec_412 currenily the adju contributions to plan a to fund plan b will not cause plan a to fail thus minimum_funding requirements for plan a will be unaffected by amounts thai will be contributed to plan b we also note that the minimum_funding requirements under sec_412 are fol qualification requirements which are found in sec_401 through minimum_funding standards io plan a and plan b will not constitule a single_plan under the regulations since asseis from ot either one cannot be used to pay benefits of the other plan b will be a non- -qualified unfunded ii ope rating separately from plan a and will mer rely fj provi ide supplement fi for certain benefits yable under plan a acc d fied a idingly we rule that the establishment and use of plan b will not adversely affect the status of plan a under sec_401 a of the code this letter does not consider the whether plan a complies with all the qualification requirements under sec_401 a the determination of v sec_401 a is within the jurisdiction of the ohio key di ruling does not address the effects if any of the propose ther plan a is qualified unde cl office of the service ake this action under title of eris e f this ruling is directed only to the taxpayer who requested it sec_6110 of the code pay y 8s provides thal it may nol be used of cited by others as precedent sincggely yours pta ree ocd chidf employee_plans peder techical branch a
